Mr. Justice O’Connor dissenting: I concur in what is said in the foregoing opinion except the construction placed on the paragraph of the contract entered into between the parties, first above quoted. The pertinent part of that paragraph is: “The contractor agrees to provide and pay compensation for injuries sustained by any of his employes arising out of or in the course of employment ... in accordance with the requirements of the State Laws, and further agrees to carry insurance in a company satisfactory to the owner fully protecting himself, . . . and the Owner against claims which may be made under said laws. ’ ’ Plaintiff’s employe, Beichert, lost his life through the negligence of the employees of the defendant owner of the building. All parties here are subject to the compensation law and plaintiff was required under that law to pay compensation for the death of Beichert. And under § 29 he could recover the amount so paid from the defendant owner in the absence of a contract to the contrary. By the contract which is plain and unambiguous plaintiff agreed to carry insur anee protecting the defendant owner against claims which might be made under the compensation laws. The claim here made by plaintiff against the defendant is based upon the Compensation Act. I flunk the court erred in striking this defense from the pleadings.